Citation Nr: 1424389	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  11-19 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a cracked tailbone.       

2.  Entitlement to service connection for bilateral flatfeet.       

3.  Entitlement to service connection for a hysterectomy.     

4.  Entitlement to an increased rating for sinusitis currently rated at 10 percent disabling.  


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from April 1981 to April 1982 and from January 1984 to July 1990.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a decision dated in November 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The Veteran perfected an appeal as to the issues listed on the title page.  See the July 2011 VA Form 9.  During the pendency of this appeal, in a May 2011 decision, a 10 percent rating was assigned to the service-connected sinusitis for the entire period of the appeal.  

The November 2009 decision reopened the claim for service connection for a hysterectomy and denied this claim on the merits.  The Board is required to first consider whether new and material evidence has been presented before the merits of a claim can be considered; and the Board can make an initial determination as to whether evidence is "new and material."  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

However, on thorough review, the Board finds that the provisions of 38 C.F.R. § 3.156(c) must be applied to the Veteran's advantage in this case.  38 C.F.R. § 3.156(c) provides that, at any time after VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim notwithstanding the requirements of 38 C.F.R. § 3.156(a)  (which defines new and material evidence).

The evidence received since the May 1991 decision which initially denied service connection for a hysterectomy includes official service records that are relevant to the claim of service connection.  These records existed at the time of the May 1991 decision, but were not associated with the claims file at that time.  Thus, the earlier decision, accordingly, is not considered to be final for the purposes of the current appeal.  The Board finds that 38 C.F.R. § 3.156(c) applies, and the claim for service connection for a hysterectomy must be reconsidered.  This issue has been recharacterized as above on the title page. 

During the course of this appeal, the Veteran requested a hearing before the Board.  However, in July 2011, the Veteran indicated that she wished to cancel her hearing request.  Thus, the hearing request is withdrawn.  See 38 C.F.R. § 20.704 (2013).

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.  


FINDINGS OF FACT

1.  There is no current diagnosis of a cracked tailbone or any disability or residual disability due to a cracked tailbone.  

2.  In April 1990 in service, the Veteran sought medical treatment for pain under the foot, pain between the second and third toes, and painful ambulation and the assessment was Morton's neuroma versus strain; a diagnosis of flatfeet was not made.  

3.  The Veteran did not have chronic symptoms of foot pain in service or flatfeet in active service or continuous or recurrent symptoms since service separation, and the current bilateral flatfeet first manifested many years after service separation, are not related to disease or injury or other event in service, and are not caused by or aggravated by a service-connected disability including the back disability.  

4.  Cervical dysplasia was diagnosed in service in March 1982 and in August 1982, after service separation, the Veteran underwent a hysterectomy due, in part, to severe cervical dysplasia.  


5.  For the period of the appeal, the service-connected sinusitis is principally manifested by intermittent post nasal drip and drainage, sinus tenderness, occasional headaches; one to two episodes per year of sinusitis requiring prolonged antibiotic treatment; and three to six non-incapacitating episodes of sinusitis per year; there is no evidence of surgery, chronic osteomyelitis, three or more incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment or more than six non-incapacitating episodes per year of sinusitis. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cracked tailbone are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2013).

2.  The criteria for service connection for bilateral flatfeet are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.310 (2013).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a hysterectomy have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

4.  The criteria for a disability evaluation in excess of 10 percent for sinusitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.97, Diagnostic Code 6513 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO provided notice letters to the Veteran in July 2008 and August 2008, prior to the initial adjudication of the claims.  The letters notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection and an increased rating, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claims to the RO.  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in the letter.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of her claims.  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless.    

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  All available service treatment records were obtained.  VA treatment records dated from 2009 to February 2012 are associated with the claims file and the virtual file.  Private medical records from the thirteen private health care providers identified by the Veteran have been obtained and associated with the record.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.

The Veteran underwent VA examinations in September 2008 and April 2011 to obtain medical evidence as to the nature and severity of the service-connected sinusitis.  The Veteran underwent VA examinations in September 2008 and September 2012 (feet) and in April 2011 (spine) to obtain medical evidence as to the nature and etiology of the claimed bilateral flatfeet and cracked tailbone disabilities.  The Board finds that the VA examinations are adequate for rating and adjudication purposes.  The examinations were performed by medical professionals based on a review of claims file, a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The VA examiners carefully examined the Veteran.  The examination reports are accurate and fully descriptive.  Opinions as to whether the service-connected sinusitis caused any functional loss and as to the effects of the disabilities on the Veteran's ordinary activity and occupational impairment were provided.  Opinions as to whether the Veteran had the claimed disability and whether the claimed disabilities are related to service or were caused by a service-connected disability were provided.  The Board finds that for these reasons, the Veteran has been afforded adequate examinations of the service-connected disability and the claimed disabilities.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  


II.  Service Connection Claims

Laws and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Pursuant to § 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. at 448.  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3, 4.7.  

Analysis: Service Connection for Bilateral Flatfeet

The Veteran asserts that she had foot pain in service and did not have flatfeet when she entered service.  See the April 2008 statement.  She contends that the flat feet are related to the foot symptoms in service.  The Veteran states that arch supports were made for her in the 1990's but the supports did not fit properly.  She also asserts that the flatfeet are secondary to the service-connected back disability.  See the July 2011 VA Form 9.  

Based upon a review of all the lay and medical evidence, the Board finds the weight of the competent and credible evidence shows that the flatfeet did not manifest in service and are not otherwise related to active service.  The service treatment records do not document complaints or treatment for flatfeet.  The March 1981 enlistment examination for the first period of service and the November 1983 enlistment examination for the second period of service indicate that examination of the feet was normal.  The Veteran reported "no" when asked if she had foot trouble.  The service examination reports dated in May 1987 and October 1988 indicate that examination of the feet was normal.  The Veteran reported "no" when asked if she had foot trouble.  

Service treatment records dated in April 1990 indicate that the Veteran reported having pain under the foot, pain between the second and third toes, and painful ambulation.  There was a small callous just medial to the area of tenderness.  The assessment was Morton's neuroma versus strain.  The Veteran underwent Physical Board proceedings in May 1990 and the proceedings do not refer to flatfeet or a foot disorder.  The report indicates that the disabilities that prevented the Veteran from satisfactory performance of duty were back pain and a left knee disability.  The Veteran separated from her second period of service in July 1990.  

The Board notes that service connection for Morton's neuroma was initially denied in a May 1991 decision and was denied again in a September 2009 decision.  Service connection is in effect for hallux valgus on the left and right from July 1990.    

The post service treatment records show that the first clinical evidence of flatfeet was in September 2008, almost 18 years after service separation.  A May 2003 VA podiatry evaluation did not detect flatfeet.  There is no evidence of a diagnosis of flatfeet prior to September 2008.  The September 2008 VA examination report shows a diagnosis of mild pes planus.  Such a lengthy time interval between service and the earliest post service clinical documentation of the disability is of itself a factor for consideration against a finding that the disability is related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The weight of the competent and credible evidence shows that the Veteran's current flatfeet are not related to service and are not caused by or aggravated by the service-connected back disability.  The Veteran was afforded VA examinations in September 2008 and September 2012.  The VA examination reports indicate that the examiners reviewed the claims folder and the Veteran's medical history and conducted a physical examination.  

The September 2008 VA examination report indicates that the Veteran reported that in the last three years, her arches have gotten flatter and more pain and cramping.  The Veteran reported that in general both feet hurt all over and she pointed to under the arches as a site of pain when she walked.  The diagnosis, in pertinent part, was mild bilateral pes planus.  The examiner indicated that the pes planus occurred after discharge from the military.  

The Veteran underwent a VA examination in September 2012 and a medical opinion as to whether the service-connected low back disability caused the flatfeet was obtained.  The VA examiner reviewed the claims file, considered the report of medical history, and examined the Veteran.  Physical examination revealed that the Veteran had a flexible flat foot deformity.  It was noted that the Veteran walked with heel to toe gait with a slight limp, and she was able to sit erect in the chair and take of her shoes and socks and put them back on again with no subjective or objective evidence of back pain.  The VA examiner opined that there was no approximate anatomical connection between the Veteran's back condition and flat feet.  The examiner indicated that the Veteran does have a limp but her gait was non antalgic to a degree that would cause any foot condition.  The examiner further noted that she does not have any muscle spasm or muscle defects in the legs from the back condition that would lead to flat feet.  The examiner indicated that there was no approximate anatomical connection linking the back disability and the flat feet, and the Veteran's gait was not altered to a degree that it would cause any foot condition.

The Board finds that the 2008 and 2012 VA examination findings and opinions to be highly probative since the examiners reviewed the claims folder, considered the Veteran's report of symptoms and reported medical history, examined the Veteran, and provided medical conclusions based upon these findings.  Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The medical opinions are based on sufficient facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The VA examiners have the skill and expertise to render these medical opinions.  In evaluating the probative value of medical statements, the Board examines factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  

The Veteran's lay assertions that her flatfeet are related to service and are caused by the service-connected back disability are afforded no probative weight in the absence of evidence that the Veteran has the expertise to render opinions about medical matters.  Although the Veteran is competent to testify as to observable symptoms, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  See Layno, supra.  There is no evidence that the Veteran has medical expertise.  An opinion of etiology would require knowledge of the complexities of the musculoskeletal system and the various causes of foot disorders, and would involve objective clinical testing that the Veteran is not competent to perform.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to the cause of flatfeet falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  

The Board finds that the weight of the evidence demonstrates that the flatfeet did not manifest in service, are not caused by any in-service event or injury, are not medically related to service, are not caused by or aggravated by a service-connected disability, and first manifested almost 18 years after service separation.  Accordingly, the Board finds that the preponderance of the evidence is against a finding that flatfeet were incurred in or are related to service or are proximately due to or aggravated by a service-connected disability.  As the preponderance of the evidence is against the Veteran's claims, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The claim for service connection for flatfeet on a direct and secondary basis is denied.   



Analysis: Service Connection for a Cracked Tailbone

The Veteran asserts that she has a current disability due to an injury to her tailbone in service.  She contends that the cracked tailbone injury may be the cause of her back pain.  See the August 2010 statement.  

Service treatment records document an injury to the coccyx in May 1981; the Veteran sustained a traumatic injury to the coccyx when she fell down the stairs at her home.  X-ray examination revealed no evidence of a fracture or dislocation of the coccyx or sacrum.  The diagnosis was traumatic coccydynia.  The Veteran was ordered to two weeks of bed rest.  A June 1981 service treatment record indicates that the Veteran had resolving coccydynia.  The record noted that there was significant clinical improvement and there was only sacroiliac discomfort after prolonged sitting.  A December 1986 x-ray of the spine revealed no fractures.  

The weight of the competent and credible evidence shows that the Veteran does not have current disability manifested by a cracked tailbone.  As noted, the service treatment records show that the Veteran sustained an injury to the coccyx when she was in service.  The service treatment records show that this injury resolved.  A fracture of the coccyx was not detected on x-ray examination in service or after service.  The post service medical records do not document a diagnosis of a disability of the coccyx or tailbone.  The post service x-ray examinations in October 1990, July 1991, August 1991, May 2003, and April 2011 do not show fracture or abnormality of the coccyx.  The Veteran underwent a VA examination of the spine in April 2011.  The diagnosis was lumbar strain.  A coccyx disability was not detected.  There is no competent evidence of a current disability manifested by a cracked tailbone.    

The Veteran is competent to report observable symptoms such as pain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability that are susceptible of lay observation).  A fracture of a tailbone is not observable by the human eye alone and requires x-ray examination for diagnosis.  Thus, the Veteran's lay statements are not competent to establish a diagnosis of a fractured tailbone.  

While the Veteran is competent to report observable symptoms, she is not competent, as a lay person, to render a medical diagnosis.  See Jandreau, supra.  There is no evidence showing that the Veteran has medical expertise and she is not competent to provide a medical diagnosis.  As noted, a diagnosis of a bone fracture requires knowledge of the complexities of the musculoskeletal system and would involve objective clinical testing such as x-ray examination.  Therefore, the Veteran's lay statements that she cracked or fractured her tailbone in service are afforded no probative value because it is not competent evidence.  The Board finds that the medical evidence of record is more probative and outweighs the Veteran's general lay assertions that she cracked her tailbone in service.  The weight of the evidence establishes that the Veteran does not have a current diagnosis of a cracked or fractured tailbone or other coccyx disability.   

The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  See Brammer; supra; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that a grant of service connection requires that there be a showing of disability at the time of the claim, as opposed to sometime in the distant past).  

Accordingly, on this record, the evidence is against the claim that the Veteran has a current disability manifested by a cracked tailbone.  The preponderance of the evidence establishes that the Veteran does not have a current diagnosis of a coccyx disability.  

The Board notes that the service treatment records document treatment for mid and low back pain.  In service diagnoses include muscle spasm of the lumbar spine, mechanical back pain, and scoliosis.  Service connection is in effect for low back strain since July 1990.  A 40 percent rating has been assigned since April 2008 under Diagnostic Code 5237.  The 40 percent rating assigned under Diagnostic Code 5237, lumbosacral strain, contemplates pain in the low back region.  The general rating formula for diseases and injuries of the spine indicates that the disability is rated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury 5242 or disease.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2013).  The Board points out that an injury to the sacroiliac is rated under Diagnostic Code 5236, sacroiliac injuries and weakness.  See Diagnostic Code 5236.  Id.  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2013).  The Court has emphasized that a claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  Notwithstanding 38 C.F.R. § 4.14, VA is required to provide separate ratings for separate manifestations of the same disability which are not duplicative or overlapping.  Esteban v. Brown, 6 Vet. App. 259 (1994); 38 C.F.R. § 4.25 (2013).  In the present case, the Veteran is already compensated for the manifestation of pain in the low back and lumbosacral portion of the spine.  

Accordingly, on this record, the evidence weighs against the claim that the Veteran has a current coccyx disability manifested by a cracked tailbone.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim of service connection for a cracked tailbone is denied.


Analysis: Service Connection for a Hysterectomy

The Board finds that the evidence is in equipoise on the question of whether the hysterectomy is related to disease or injury in service.  The Veteran contends that the hysterectomy that she underwent in August 1982 was due to cervical dysplasia that was diagnosed in service.  Service treatment records show that in March 1982, a moderate degree of cervical dysplasia was detected.  The Veteran separated from her first period of service in April 1982.  Private hospital records from Barnes Hospital dated in August 1982 indicate that the Veteran underwent a wide cuff vaginal hysterectomy.  The primary diagnosis was C.I.N. III (cervical intraepithelial neoplasia) of the cervix (severe dysplasia to carcinoma in situ).  The hospital records indicate that severe cervical dysplasia had been diagnosed in service, and after service separation, a repeat PAP smear showed severe dysplasia.  The hospital records indicate that because the Veteran desired a tubal ligation, a hysterectomy was recommended in view of her diagnosis of severe dysplasia as well as her desire for permanent sterility.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that the August 1982 hysterectomy was performed to treat the cervical dysplasia which had its onset in service.  The Board also finds it persuasive that the August 1982 hysterectomy was performed approximately four months after the Veteran was discharged from service.  Affording the Veteran the benefit of the doubt, the Board finds that service connection for a hysterectomy and residuals thereof is warranted.  38 U.S.C.A. § 107(b); 38 C.F.R. § 3.102.  The claim for service connection is granted. 


III.  Increased Rating

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013). 

Where there is a question as to which of two evaluations (ratings) shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under Diagnostic Code 6513, chronic maxillary sinusitis, a 50 percent rating is warranted for sinusitis following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  A 30 percent evaluation is warranted for sinusitis with three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 10 percent rating is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A noncompensable evaluation is assigned for sinusitis that is detected by X-ray only.  An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Code 6513 (2013).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the assignment of a disability evaluation in excess of 10 percent for sinusitis under the provisions of Diagnostic Code 6513. 

The weight of the evidence shows that the service-connected sinusitis more closely approximates three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge.  The September 2008 VA examination report indicates that the Veteran reported having intermittent post nasal drip and drainage and intermittent nasal congestion.  She reported taking five courses of antibiotics a year.  Physical examination was within normal limits.  The examiner indicated that the Veteran experienced non-debilitating sinusitis five times a year.  

The April 2011 VA examination report indicates that the VA examiner reviewed the claims folder, considered the Veteran's reported medical history and lay statements, and examined the Veteran.  The report indicates that the Veteran had no malignancy of the facial structures and she has not required antibiotics for protracted periods of time such as 4-6 weeks for chronic sinusitis.  She has never had removal of polyps.  The Veteran reported having some mild intermittent obstruction of a mild degree to the left nasal passage, but not in the right.  She did not have frank epistaxis or nosebleeds, and she was not using any nasal sprays at the present time.  Her symptoms seem to be year-round without any spring/fall predilection.  

Physical examination of the nasal passages revealed turbinates of normal size, which were slightly erythematous.  The Veteran had good air excursion through both nares bilaterally, perhaps a little less so on the left, but without any moderate or severe obstruction.  She had no septal deviation.  She did have a fleck of dried blood on the middle turbinate on the left, but not on the right.  She had no deformity of the nose externally.  The oropharynx was benign with a normal gag reflex and speech.  She had no exudates or evidence of chronic inflammation in the back of the pharynx and no posterior pharyngeal wall drainage.  The diagnosis in pertinent part was sinusitis, episodic/non-chronic in nature.  

VA treatment records and private records show that the sinusitis was diagnosed in September 2005 (requiring antibiotics for 21 days), July 2007 (requiring antibiotics for 10 days), August 2007, and November 2007.  The September 2005 treatment record indicates that the Veteran had sinus tenderness in the frontal area.  An April 2007 treatment record notes that the Veteran had occasional headaches from sinus congestion.  A November 2007 treatment record indicates that the Veteran had constant sinus drainage.  

The evidence of record does not establish that the Veteran had had any incapacitating episodes of sinusitis.  The evidence of record does not show that the Veteran had three or more incapacitating episodes of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment.  There is also no evidence that the Veteran had more than six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting.  The VA treatment records and private records and the September 2008 VA examination report document four to five non-incapacitating episodes a year.  See the treatment records dated in 2007.  The April 2011 VA examination report characterized the sinusitis as episodic and non-chronic.  As noted, in April 2011, the Veteran reported that she has not required antibiotics for protracted periods of time such as four to six weeks for sinusitis.  

The Board finds that the weight of the competent and credible medical evidence of record shows that the service-connected sinusitis more closely approximates one or two episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment or three to six non-incapacitating episodes per year of sinusitis characterized by tenderness, headaches, pain, and discharge.  The Board finds that the symptomatology which is necessary for a disability rating higher than 10 percent under Diagnostic Code 6513 is not present. 

In conclusion, a disability evaluation in excess of 10 percent for the service-connected sinusitis is not warranted for the reasons discussed above.  The Board concludes that the preponderance of the evidence is against the Veteran's claim, and the benefit sought on appeal is accordingly denied. 

The Board further finds that a staged rating is not warranted in this case.  The Board has examined the record and finds that the 10 percent evaluation is warranted for the service-connected sinusitis for the entire appeal period.  The medical evidence shows that the disability has remained essentially constant over the entire period with findings of three to six non-incapacitating episodes of sinusitis a year.  Accordingly, a staged rating under Hart is not warranted. 

The Board has considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

In this case, the manifestations of the Veteran's sinusitis are fully contemplated by the schedular rating criteria.  In particular, the Veteran's sinus pain and pressure, discharge, headaches and occasional antibiotic treatment associated with sinusitis are contemplated by the regulations and rating criteria.  As such, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate his disability picture.  The rating criteria provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.

Therefore, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  See id.   



ORDER

Service connection for flatfeet is denied.

Service connection for a cracked tailbone is denied.

Service connection for a hysterectomy is granted.

Entitlement to a disability rating in excess of 10 percent for sinusitis is denied. 




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


